SCOTT, J,
Dissenting:
Although I agree with most of the majority’s well-crafted opinion, I must respectfully dissent. The majority adopts a rule requiring a grandparent to rebut the parental presumption (i.e., that a fit parent acts in the best interests of his or her child) by clear and convincing evidence. Instead, I would hold that a grandparent can rebut the presumption by a preponderance of the evidence.
It is beyond dispute that there is a societal presumption that it is usually healthier when a child has a loving relationship with a loving grandparent. It exists because familial history has proved it to be true in most cases. This opinion, then, is to give guidance where there is a disagreement between a parent and a grandparent. But where the parental denial is based purely upon spite, we should not create an almost insurmountable hurdle for the loving grandparent. Indeed, not even Troxel commands the clear and convincing standard.
Accordingly, it makes no sense to me why we should require a grandparent to overcome the extra hurdle of rebutting the presumption by clear and convincing evidence when a preponderance of the evidence would be sufficient. Because I believe that Blair overcame the presumption by a preponderance of the evidence, I would affirm.